Citation Nr: 0110907	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  94-26 272A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for obstructive lung 
disease to include emphysema and bronchitis claimed as the 
result of mustard gas exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The veteran had active service from March 1944 to June 1946.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Nashville, Tennessee, Regional Office (RO) which denied 
service connection for both sinusitis claimed as the result 
of mustard gas exposure and obstructive lung disease to 
include emphysema and bronchitis claimed as the result of 
mustard gas exposure.  In January 1997, the veteran was 
afforded a hearing before the undersigned Member of the Board 
sitting at the RO.  In May 1997, the Board remanded the 
veteran's claims to the RO for additional action.  

In June 1998, the Board determined that the veteran had not 
submitted well-grounded claims of entitlement to service 
connection for both sinusitis claimed as the result of 
mustard gas exposure and obstructive lung disease to include 
emphysema and bronchitis claimed as the result of mustard gas 
exposure and denied the claims.  In July 2000, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
that portion of the Board's June 1998 decision which 
determined that the veteran had not submitted a well-grounded 
claim of entitlement to service connection for sinusitis 
claimed as the result of mustard gas exposure; vacated that 
portion of the decision which determined that the veteran had 
not submitted a well-grounded claim of entitlement to service 
connection for obstructive lung disease to include emphysema 
and bronchitis claimed as the result of mustard gas exposure; 
and remanded that claim to the Board for additional action.  
The veteran has been represented throughout this appeal by 
the American Legion.  

The veteran may have submitted an informal claim for a 
determination as to whether the RO committed clear and 
unmistakable error in its November 25, 1949 rating decision 
denying service connection for chronic pansinusitis.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the Department of 
Veterans Affairs (VA) fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


REMAND

In its July 2000 decision, the Court determined that the VA 
improperly relied upon documentation referring to veterans 
other than the veteran when reaching its determination that 
the veteran had failed to submit a well-grounded claim of 
entitlement to service connection for obstructive lung 
disease to include emphysema and bronchitis claimed as a 
result of mustard gas exposure.  In her February 2001 Written 
Brief Presentation, the national accredited representative 
requests that the veteran's claim be remanded to the RO so 
that the records of the Office of the Surgeon General, 
Department of the Army (SGO) could be searched for relevant 
entries and the veteran could be afforded a VA examination 
for compensation purposes to determine whether the veteran's 
current pulmonary disorders are etiologically related to his 
alleged mustard gas exposure.  

Initially, the Board observes that the statutes governing the 
adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claim for 
service connection has not been considered under the amended 
statutes.  Therefore, the claim must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has apparently not requested that a search be made of 
the SGO records for entries pertaining to the veteran.  In 
reviewing a similar factual scenario, the Court has held that 
the VA should obtain all relevant governmental records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should again contact the 
United States Chemical and Biological 
Defense Command, Historical Division, 
Aberdeen Proving Ground, Maryland  
21010-5423 and request verification of 
this veteran's alleged inservice mustard 
gas exposure.  

2.  The RO should contact the appropriate 
source and request that a search be 
conducted of the records of the SGO for 
any entries pertaining to the veteran.  
All relevant documentation should be 
forwarded for incorporation into the 
record.  

3.  If there are any other sources that 
would verify mustard gas exposure, such 
sources should be contacted.

4.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for obstructive lung 
disease to include emphysema and 
bronchitis claimed as the result of 
mustard gas exposure.  

6.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant evidence in his possession or 
which he may obtain to the RO for 
incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to comply with 
the Court's decision and to allow for additional development 
of the record and due process of law.  No inference should be 
drawn from it regarding the final disposition of the 
veteran's claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


